 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT WILLIAM TUNSTALL, JR.,                     No. 2:21-cv-00308-TLN-EFB
12                       Plaintiff,
13           v.                                         ORDER
14    ARNO NAPPI,
15                       Defendant.
16

17          Plaintiff Robert William Tunstall, Jr. (“Plaintiff”), a state prisoner proceeding pro se, has

18   filed this civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a

19   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 12, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. (ECF No. 13.) On May 27, 2021,

23   Plaintiff filed Objections to the Findings and Recommendations. (ECF No. 14.)

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304(f), this

25   Court has conducted a de novo review of this case. See McDonnell Douglas Corp. v. Commodore

26   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982); see

27   also Dawson v. Marshall, 561 F.3d 930, 932 (9th Cir. 2009). Having reviewed the file under the

28   ///
                                                       1
 1   applicable legal standards, the Court finds the Findings and Recommendations to be supported by

 2   the record and by the magistrate judge’s analysis.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1. The Findings and Recommendations filed May 12, 2021, are ADOPTED IN FULL;

 5          2. Plaintiff’s Application to Proceed in Forma Pauperis (ECF No. 11) is DENIED; and

 6          3. Plaintiff shall pay the $402 filing fee within fourteen days from the date of service of

 7   this Order. Failure to do so will result in the dismissal of this action.

 8          IT IS SO ORDERED.

 9   DATED: July 1, 2021

10

11

12                                                    Troy L. Nunley
13                                                    United States District Judge

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
